 Case: 5:20-cr-00114-KKC-MAS Doc #: 1 Filed: 10/15/20 Page: 1 of 4 - Page ID#: 16

                                                                         Eastern District of Kentucky
                                                                                  FILED
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY                             OCT 15 2020
                               CENTRAL DIVISION                                     AT LEXINGTON
                                  LEXINGTON                                        ROBERT R. CARR
                                                                              CLERK U.S. DISTRICT COURT

UNITED STATES OF AMERICA


V.                                                INDICTMENT NO.         :,.2_o.qe_.     04- {ck.e-ulA----5

SIERRA N. STEWART

                                       * * * * *

THE GRAND JURY CHARGES:

                                        COUNT 1
                                    18 U.S.C. § 844(e)

      On or about April 14, 2019, in Fayette County, in the Eastern Dist el of

Kentucky, and elsewhere,

                                 SIERRA N. STEWART

maliciously conveyed false information concerning an alleged attempt to be made to kill

and injure individuals and to unlawfully damage and destroy a building bi means of an

explosive, knowing the same to be false, through the use of an instrumen~ of interstate

              . b y transmitting
commerce, to wit,         . . a message to an internet
                                              .                           I .
                                                             . associate d wit
                                                       community            .ha

University ofKentueky neuropharmaeology class through the GroupMe l pplieation
                     .                                                    I
under the name "Jaye Brewster," and stating, "Ill blow class and school o f the map

[expletive]," all in violation of 18 U.S.C. § 844(e).
 Case: 5:20-cr-00114-KKC-MAS Doc #: 1 Filed: 10/15/20 Page: 2 of 4 - Page ID#: 17




                                        COUNT2
                                    18 U.S.C. § 844(e)

      On or about April 14, 2019, in Fayette County, in the Eastern Disttrict of

Kentucky, and elsewhere,

                                 SIERRA N. STEWART

maliciously conveyed false information concerning an alleged attempt to be made to kill

and injure individuals and to unlawfully damage and destroy a building l!y means of an

explosive, knowing the same to be false, through the use of an instrumel of interstate

commerce, to wit, by transmitting a message to a community associated r th Scottsburg

Middle School in Scottsburg, Indiana, through the Facebook Messenger f pplication under

the name "Linda Stanley," and stating, "Hope no one has school tomorrolv. Ill blow it

off the map," all in violation of 18 U.S.C. § 844(e).

                                        COUNT 3
                                    18 U.S.C. § 844(e)

       On or about April 15, 2019, in Fayette County, in the Eastern Dist ict of

Kentucky, and elsewhere,

                                 SIERRA N. STEWART

maliciously conveyed false information concerning an alleged attempt to be made to kill

and injure individuals and to unlawfully damage and destroy a building by means of an

explosive, knowing the same to be false, through the use of an instrument of interstate

commerce, to wit, by transmitting a message to a community associated l ith Scottsburg

Middle School in Scottsburg, Indiana, through the Facebook Messenger a plication under
 Case: 5:20-cr-00114-KKC-MAS Doc #: 1 Filed: 10/15/20 Page: 3 of 4 - Page ID#: 18




the name "Linda Stanley," and stating, "I mean it. Ill send a bomb," referring to
                                                                        I
Scottsburg Middle School in Scottsburg, Indiana, all in violation of 18 U.S.C. § 844(e).



                                                 A TRUE BILL




ROBERT M. D NCAN, JR.
UNITED STATES ATTORNEY




                                                                            I.
 Case: 5:20-cr-00114-KKC-MAS Doc #: 1 Filed: 10/15/20 Page: 4 of 4 - Page ID#: 19




                                    PENALTIES

COUNTS 1-3:       Imprisonment for not more than 10 years, fine of ~ot more than
                  $250,000, and supervised release for not more than 3 years.

PLUS:             Mandatory special assessment of $100 per count.

PLUS:             Restitution, if applicable.
